PER CURIAM.
We have for review Hamilton v. State, 914 So.2d 993 (Fla. 4th DCA 2005), in which the Fourth District Court of Appeal certified conflict with Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005), notice to invoke discretionary jurisdiction filed, No. SC05-2047 (Fla. Oct.31, 2005). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
*576We stayed proceedings in this case pending disposition of Galindez v. State, 955 So.2d 517 (Fla.2007), which we ultimately decided on harmless error grounds based on a thorough review of the record. We thereafter issued an order directing petitioner to show cause why our Galindez decision should not control the outcome of the present case. However, petitioner’s response does not contain enough information or record attachments for us to perform a Galindez harmless error analysis. Moreover, we cannot unilaterally perform such an analysis, as the record is not before this Court.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fourth District Court for application of a harmless error analysis based on our decision in Galindez and a thorough review of the record. Petitioner’s pending motions for clarification are hereby denied as moot.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.